              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                   Case No. 18-CR-170-JPS
v.

JOHN LARSON,
                                                                 ORDER
                     Defendant.


      On November 29, 2018, the parties filed a plea agreement, indicating

that Defendant agreed to plead guilty to Count One of the Superseding

Indictment. (Docket #26). The parties appeared before Magistrate Judge

William E. Duffin on December 10, 2018, to conduct a plea colloquy

pursuant to Federal Rule of Criminal Procedure 11. (Docket #29). Defendant

entered a plea of guilty as to Count One of the Superseding Indictment. Id.

After cautioning and examining Defendant under oath concerning each of

the subjects mentioned in Rule 11, Magistrate Duffin determined that the

guilty plea was knowing and voluntary, and that the offense charged was

supported by an independent factual basis containing each of the essential

elements of the offense. (Docket #29 and #30).

      Thereafter, Magistrate Duffin filed a Report and Recommendation

with this Court, recommending that: (1) the defendant’s plea of guilty be

accepted; (2) a presentence investigation report be prepared; and (3) the

defendant be adjudicated guilty and have a sentence imposed accordingly.

(Docket #30). Pursuant to General L. R. 72(c) (E.D. Wis.), 28 U.S.C. §

636(b)(1)(B), and Federal Rules of Criminal Procedure 59(b) or 72(b) if

applicable, the parties were advised that written objections to that
recommendation, or any part thereof, could be filed within fourteen days

of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The Court has considered Magistrate Duffin’s recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #30) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 3rd day of January, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
